In an action for a declaratory judgment and for an accounting, an order was entered, on appellant’s motion to vacate respondents’ demand for a bill of particulars, striking out item 5 (d) only, and otherwise denying the motion. The appeal is from so much of the order as denies the motion to strike out items 2, 3, 4 (a), 4 (b), 5 (a), 5 (b), 5 (e) and 6. Order modified by striking from the first ordering paragraph “Item 5-D ” and by substituting therefor “items 4(b), 5(b), and 5(d) ”. As so modified, order, insofar as appealed from, affirmed, without costs. Items 4 (b) and 5 (b) are matters upon which respondents will have the duty to account in the first instance in the event appellant becomes entitled to an accounting, and appellant may not be required to particularize in respect thereof (Sirota v. Abko Prods., 277 App. Div. 899).
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.